SOBELOFF, Circuit Judge
(concurring in part and dissenting in part):
The majority holds that the detainers lodged with the Virginia warden by the North Carolina authorities, and the underlying convictions, should be attacked in North Carolina. This result can be reached only by disregarding Ahrens v. Clark, 335 U.S. 188, 68 S.Ct. 1443, 92 A.L.R. 1898, which plainly holds that “the presence within the territorial jurisdiction of the District Court of the person detained is prerequisite to filing a petition of habeas corpus.” 335 U.S. at 189, 68 S.Ct. at 1443. I align myself with Judge Winter in the view that subsequent decisions of the Supreme Court have not drained Ahrens of its vitality, and I find it unnecessary to repeat his well-stated reasons.
My most serious disagreement with the majority, however, is not over its holding that the district court in North Carolina, the sentencing state, has jurisdiction to grant relief. I am more concerned by the majority’s relegation of the jurisdiction of a district court in the confining state to a secondary status, one that will be “infrequently preferable” to the jurisdiction of a district court in the sentencing state. In so ruling, the majority creates an obstacle to the exercise of habeas jurisdiction in the confining state which I find impermissible, particularly in view of the adverse effects the detainers presently inflict upon the prisoners in Virginia. As the court specifies, among the disadvantages automatically visited upon a Virginia prisoner against whom a detainer has been lodged are that it is taken into account in determining the level of his custody, he is made ineligible for the status of trusty or assignment to any *365job where the level of custody is low, and his chances for parole are adversely affected. These injuries are not inconsequential.
Simply put, my submission is that a prisoner may not be denied access to the federal court in the state where he is confined and is being subjected to additional deprivations by reason of a document issued by another state. If Virginia, the confining state, relies on North Carolina’s detainer to justify the imposition of increased harshness upon its prisoner, a federal court in Virginia has a duty to consider on habeas corpus whether the judgment underlying the detainer is constitutionally valid.
The majority acknowledges that a confining state must defend a foreign conviction in a district court sitting in the confining state whenever a conviction for recidivism rests in part upon a foreign judgment. It further concedes that “[w]e would have a comparable situation here if the petitioners sought only to be relieved of the effects of the detainers which they are experiencing while serving their Virginia sentences.” Indeed, the majority seems to recognize that there is no problem with regard to the jurisdiction of a district court in the state of confinement insofar as it may relieve the prisoner from the effects of the foreign detainer document, regardless of the view taken as to the vitality of Ahrens v. Clark. A footnote to the court’s opinion reads:
In that situation [where a prisoner seeks only relief from present effects experienced in Virginia] there would be no particular jurisdictional problem, whether or not North Carolina appeared voluntarily. The action could proceed against the Virginia warden, and the court could enforce its order that he attribute no effect to the de-tainer in determining the level of custody.
Paradoxically, the court dismisses the petitions of Word and Matthews, who applied to the federal court in Virginia. In so doing, the court not merely declines to permit the Virginia court to entertain a challenge to the future service of the North Carolina sentence in due course, but in addition denies the petitioners the very remedy the court acknowledges they would be entitled to seek if relief from the Virginia consequences were their only objective.
In reaching the conclusion that Word and Matthews may not seek relief from the augmented deprivations suffered in Virginia, the court apparently attaches controlling significance to the fact that “[a] primary purpose of these petitioners, however, is to avoid service of the North Carolina sentences.” I think the petitioners may not be turned aside so easily. Having conceded that these petitioners are enduring substantial present penalties in Virginia by reason of the North Carolina detainers and that there is “no particular jurisdictional problem,” how then can the court deny them a federal forum in Virginia?
If the majority’s answer is that these petitioners do not seek relief from the present effects of the detainer, then it construes the petitions much too strictly. Beyond question, the two men are not unconcerned over the present effects upon them in the Virginia prison by reason of the detainer issued by the North Carolina authorities. If anything, the immediate consequences of the detainer would seem to bear down upon them more oppressively than the North Carolina sentence to be served in the future. It is excessively technical and highly unrealistic to treat the present petitioners as unaggrieved by the loss of their normal privileges and opportunities for parole consideration. We should therefore not insist on more explicit allegations. At the very least, the prisoners should be afforded an opportunity to amend, instead of having their petitions dismissed.
The majority opinion gratuitously denigrates the jurisdiction of a district court in the state of confinement as “infrequently preferable” to that of a district court in the sentencing state. Apart from the dictate of Ahrens v. Clark, I am unable to agree, for in my *366view considerations of practicality and fairness weigh heavily against my Brethren’s pronouncement.
The court adverts to the case of a Maryland prisoner seeking to attack a California detainer and implies that California would be seriously burdened if it had to litigate in Maryland, yet it expresses the opinion that requiring the prisoner to litigate in California would not constitute an undue burden upon him. I do not follow this logic. It is hardly likely that a full hearing could be had in California without affording the prisoner an opportunity to testify. If the answer is that the prisoner may use depositions, then the same is true as to California, which may even more readily rely on depositions in a Maryland proceeding.
It is not unfair to the custodian to require him to defend his detainer-based punitive action in the state where the detainer is made operative. When the consequences of a foreign detainer are visited upon a prisoner in the place of detention, fairness to the prisoner demands that the confining state be deemed at least a proper forum, if not the only one, in which to challenge the detainer and the underlying conviction. An invalid conviction is not entitled to be given effect in another state any more than where it was obtained. A prisoner undergoing extra severity should not be told that a court in the place of confinement is “infrequently preferable” to some distant forum, thus thrusting upon him the burden of seeking relief in a jurisdiction where there is little likelihood that he will ever be able to meet his lawyer face to face. It is difficult to imagine anyone conducting a lawsuit under more frustrating circumstances.
Peyton v. Rowe, 391 U.S. 54, 88 S.Ct. 1549, 20 L.Ed.2d 426, favors the earliest possible disposition of issues concerning the validity of a conviction, and I agree with the majority’s holding that the federal habeas corpus remedy is presently available to attack the North Carolina detainers and the convictions underlying them. But when the court holds not only that the litigation may proceed in the state which originated the detention order, but insists that the state of confinement will be the “infrequently preferable” forum, the majority enunciates a rule that will in many cases result in undue hardship and a loss of the very protections which Peyton v. Rowe intended to safeguard.